                          UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION



In re:

MICHAEL R. HOLLAND and                               Case No. 8:17-bk-05511-CPM
MARGRETE U. HOLLAND                                  Chapter 13
      Debtors.
______________________________/

                                CERTIFICATE OF SERVICE


         I HEREBY CERTIFY that a true copy of the Order Approving Expedited Motion for

Reconciliation and Removal of Secured Claim (Doc. 46) was provided by the Court’s CM/ECF

Noticing System on October 25, 2018, to those parties registered to receive service via the Court’s

electronic system; including the Chapter 13 Trustee, the U.S. Trustee.

         I HEREBY further certify that on October 26, 2018 that a true and correct copy of the

foregoing has been served via third party mailing service by U.S. Regular Mail to the following

parties appearing on the attached declaration of mailing and mailing matrix.


                                                     Respectfully submitted,

                                                     s/ Jake C. Blanchard
                                                     Florida Bar No.: 055438
                                                     BLANCHARD LAW, P.A.
                                                     1501 Belcher Road South
                                                     Unit 2B
                                                     Largo, FL 33771
                                                     Phone: 727-531-7068
                                                     Fax No: 727- 535-2086
                                                     Email: jake@jakeblanchardlaw.com
                                        UNITED STATES BANKRUPTCY COURT
                                           MIDDLE DISTRICT OF FLORIDA
                                                 TAMPA DIVISION
 IN RE: MICHAEL R HOLLAND                                               CASE NO: 8:17-bk-05511-CPM
        MARGRETE U HOLLAND
                                                                        CERTIFICATE OF SERVICE
                                                                        DECLARATION OF MAILING
                                                                        Chapter:
                                                                        ECF Docket Reference No. 46




On 10/26/2018, a copy of the following documents, described below,

Order Aapproving Expedited Motion for Reconciliation and Removal of Secured Claim (Doc. 46) ECF Docket Reference No. 46




were deposited for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with sufficient postage thereon
to the parties listed on the mailing matrix exhibit, a copy of which is attached hereto and incorporated as if fully set forth herein.

The undersigned does hereby declare under penalty of perjury of the laws of the United States that I have served the above referenced document
(s) on the mailing list attached hereto in the manner shown and prepared the Declaration of Certificate of Service and that it is true and correct to
the best of my knowledge, information, and belief.

DATED: 10/26/2018




                                                                            Jay S. Jump
                                                                            BK Attorney Services, LLC
                                                                            d/b/a certificateofservice.com, for
                                                                            Jake Blanchard
                                                                            Blanchard Law, P.A.
                                                                            1501 Belcher Road South, Unit 2B
                                                                            Largo, FL 33771
PARTIES DESIGNATED AS "EXCLUDE" WERE NOT SERVED VIA USPS FIRST CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM

CASE INFO                                AMERICAN AIRLINES FEDERAL CREDIT UNION   BAHIA DEL MAR CONDOMINIUM ASSOCIATION
LABEL MATRIX FOR LOCAL NOTICING          CO CHAD D HECKMAN                        NO 2
113A8                                    PO BOX 12492                             CO RABIN PARKER
CASE 8-17-BK-05511-CPM                   TALLAHASSEE FL 32317-2492                28059 US HIGHWAY 19 NORTH
MIDDLE DISTRICT OF FLORIDA                                                        SUITE 301
TAMPA                                                                             CLEARWATER FL 33761-2643
THU OCT 25 17-26-49 EDT 2018



CAPITAL ONE AUTO FINANCE CO AIS          CAPITAL ONE AUTO FINANCE A DIVISION OF   MARGRETE U HOLLAND
PORTFOLIO S                              CAPI                                     6295 BAHIA DEL MAR CIRCLE
4515 N SANTA FE AVE DEPT APS             CO ASCENSION CAPITAL GROUP               106
OKLAHOMA CITY OK 73118-7901              PO BOX 165028                            SAINT PETERSBURG FL 33715-2301
                                         IRVING TX 75016-5028




DEBTOR                                   JPMORGAN CHASE BANK NATIONAL             TRACI K STEVENSON
MICHAEL R HOLLAND                        ASSOCIATION                              PO BOX 86690
6295 BAHIA DEL MAR CIRCLE                SHAPIRO FISHMAN GACHE LLP                MADEIRA BEACH FL 33738-6690
106                                      CO ELIZABETH ECKHART
SAINT PETERSBURG FL 33715-2301           4630 WOODLAND CORP BLVD STE 100
                                         TAMPA FL 33614-2429




AMERICAN AIRLINES FCU                    AMERICAN AIRLINES FEDERAL CU             AMERICAN AIRLINES FEDERAL CU
PO BOX 619001                            ATTN PCR GLORIDA BORDEN                  CO HECKMAN LAW GROUP
MD 2100                                  4151 AMON CARTER BLVD                    PO BOX 12492
DFW AIRPORT TX 75261-9001                FORT WORTH TX 76155-2601                 TALLAHASSEE FL 32317-2492




AR RESOURCES INC                         BAHIA DEL MAR   CONDOMINIUM              CAPITAL ONE AUTO FINANCE
BANKRUPTCY                               ASSOCIAT NO 2   OF                       4515 N SANTA FE AVE DEPT APS
PO BOX 1056                              ST PETERSBURG   INC                      OKLAHOMA CITY OK 73118-7901
BLUE BELL PA 19422-0287                  28059 US 18 N   SUITE 301
                                         CLEARWATER FL   33761




CAPITAL ONE AUTO FINANCE                 CAPITAL ONE AUTO FINANCE                 CAPITAL ONE AUTO FINANCE CO ASCENSION
ATTN GENERAL CORRESPONDENCE              PO BOX 60511                             CAPI
BANKRUPTCY                               CITY OF INDUSTRY CA 91716-0511           PO BOX 201347
PO BOX 30285                                                                      ARLINGTON TX 76006-1347
SALT LAKE CITY UT 84130-0285




CHASE MTG                                DAMICO BRUNO PC                          DAIMLER TRUST
PO BOX 24696                             615 JEFFERSON BLVD                       CO BK SERVICING LLC
COLUMBUS OH 43224-0696                   SUITE A204                               PO BOX 131265
                                         WARWICK RI 02886-1361                    ROSEVILLE MN 55113-0011




DEPARTMENT OF REVENUE                    INTERNAL REVENUE SERVICE                 JP MORGAN CHASE BANK NA
PO BOX 6668                              PO BOX 7346                              PO BOX 182613
TALLAHASSEE FL 32314-6668                PHILADELPHIA PA 19101-7346               COLUMBUS OH 43218-2613




JPMORGAN CHASE BANK NATIONAL             MERCEDES BENZ FINANCIAL                  NATIONAL GRIDNARRAGANSETT
ASSOCIATION                              PO BOX 685                               CO NATIONAL RECOVERY AGENCY
CHASE RECORDS CENTER                     ROANOLE TX 76262-0685                    PO BOX 67015
ATTN- CORRESPONDENCE MAIL                                                         HARRISBURG PA 17106-7015
MAIL CODE LA4-5555
700 KANSAS LANE
MONROE LA 71203-4774
PARTIES DESIGNATED AS "EXCLUDE" WERE NOT SERVED VIA USPS FIRST CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM

NATIONAL GRIDNARRAGANSETT                OFFICE DEPOT                             OFFICE DEPOT 112
CO NATIONAL REVCOVER AGENCY              CO TELECHECK TRS RECOVERY                CO TELECHECK TRS RECOVERY
2491 PAXTON STREET                       SERVICES                                 SERVICES
HARRISBURG PA 17111-1036                 PO BOX 60022                             14141 SW FREEWAY
                                         CITY OF INDUSTRY CA 91716-0022           SUGAR LAND TX 77478-3493




PEOPLES UNITED BANK NA                   PEOPLES UNTD                             PIRATE COVE MARINA INC
PO BOX 205                               850 MAIN ST                              109 POINT ROAD
BRATTLEBORO VT 05302-0205                BRIDGEPORT CT 06604-4904                 PORTSMOUTH RI 02871-4914




SERVPRO OF CEN ST PETERSBURG             USAA SAVINGS BANK                        USAA SAVINGS BANK
CO BAKER ASSOCIATES                      C O WEINSTEIN RILEY PS                   10750 MCDERMOTT FREEWAY
20501 KATY FREEWAY                       2001 WESTERN AVENUE STE 400              SAN ANTONIO TX 78288-0544
STE 212                                  SEATTLE WA 98121-3132
HOUSTON TX 77450-1942




USAA SAVINGS BANK                        USAA SAVINGS BANK                        USAA SAVINGS BANK
PO BOX 47504                             CO CDGCSV70 023                          CO CLIENT SERVICES
SAN ANTONIO TX 78265                     PO BOX 1022                              3451 HARRY S TRUMAN BLVD
                                         WIXOM MI 48393-1022                      SAINT CHARLES MO 63301-4047




                                         CM/ECF E-SERVICE                         CM/ECF E-SERVICE
USAA SAVINGS BANK
CO GC SERVICES LIMITED PART              UNITED STATES TRUSTEE   TPA713 7+        CHAD D HECKMAN +
6330 GULFTON                             TIMBERLAKE ANNEX SUITE 1200              HECKMAN LAW GROUP
HOUSTON TX 77081-1108                    501 E POLK STREET                        PO BOX 12492
                                         TAMPA FL 33602-3949                      TALLAHASSEE FL 32317-2492




CM/ECF E-SERVICE                         CM/ECF E-SERVICE                         CM/ECF E-SERVICE
MICHAEL E CECIL +                        JON WAAGE +                              MONIQUE E PARKER +
JON M WAAGE CHAPTER 13 TRUSTEE           P O BOX 25001                            RABIN PARKER PA
PO BOX 25001                             BRADENTON FL 34206-5001                  28059 US HIGHWAY 19 NORTH SUITE 301
BRADENTON FL 34206-5001                                                           CLEARWATER FL 33761-2643




CM/ECF E-SERVICE                         CM/ECF E-SERVICE                         CM/ECF E-SERVICE
JAKE C BLANCHARD +                       ELIZABETH ECKHART +                      MARK R WATSON JR+
BLANCHARD LAW PA                         SHAPIRO FISHMAN GACHE                    RABIN PARKER PA
1501 S BELCHER RD UNIT 2B                4630 WOODLAND CORPORATE BLVD             28059 US HIGHWAY 19 NORTH SUITE 301
LARGO FL 33771-4505                      SUITE 100                                CLEARWATER FL 33761-2643
                                         TAMPA FL 33614-2429



CM/ECF E-SERVICE
NOTE ENTRIES WITH A + AT THE END OF
THE
NAME HAVE AN EMAIL ADDRESS ON FILE IN
CMECF
